Citation Nr: 1730681	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to symptoms of service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1981 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for epilepsy and seizure disorder.  

On the VA Form 9, received in February 2009, the Veteran requested a Board hearing.  However, he failed to appear for this Board Hearing.  As such, the Board deems the hearing request withdrawn.  38 C.F.R. § 20.702.

This matter was before the Board in November 2012, at which time it was remanded for further development, including obtaining service treatment records, personnel records, and a VA examination to assess the etiology of the Veteran's seizure disorder.  

This matter was again before the Board in May 2015, at which time it was remanded for a new VA examination to address the Veteran's assertions that he began having seizures shortly after or at the time of separation from service in 1987.  

Subsequently, this matter was before the Board in March 2016, at which time it was remanded to obtain treatment records from 1987 to 1996.  

Despite the above development, the matter is still not ready for adjudication.  The Board regrets the delay but finds that additional development is still required in order to afford the Veteran every consideration in his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for PTSD.  He has also been assessed with polysubstance dependence and had problems with alcohol and drug abuse in service and post service up until 2006.  See 03/20/2013, VBMS, VA Examination, pp. 2,14 The Veteran reported that his issues with substance abuse were the result of the stressors in his life.  See 07/07/2015, VBMS, C&P Exam, p. 2

The Veteran has been assessed with epilepsy and seizure disorder.  See 03/25/2013, VBMS, VA Examination, p. 2; 06/30/2015, VBMS, C&P Exam, p. 2.  At this time, the Board finds that the claims file lacks evidence indicating that his epilepsy or seizure disorder was at least as likely as not incurred in service.  However, the Board finds that there is ample evidence indicating that the Veteran's seizures may be related to his alcohol and/or drug use.  See 03/20/2013, VBMS, VA Examination, p. 2; 07/07/2015, VBMS, C&P Exam, p. 9; 11/05/2007, VBMS, Medical Treatment Record- Non-Government Facility, pp. 6, 8; 12/08/2006, VBMS, Medical Treatment Record- Government Facility, p. 92.  

Accordingly, the Board finds that an opinion by a neuropsychologist is warranted to determine whether the Veteran's epilepsy and/or seizure disorder is related to his PTSD symptoms, including alcohol and drug abuse.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this remand, to a neuropsychologist to provide an opinion in this case.  

as to whether the Veteran's alcohol and drug use is a component of his service-connected PTSD, or, if not, whether it is at least as likely as not  
to the etiology of the Veteran's epilepsy and/or seizure disorder.  An in-person examination should be provided only if deemed necessary by the examiner.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide the following opinions:

a.  Is it at least as likely as not that the Veteran's alcohol and drug use is a component of his service-connected PTSD?  If not, is it at least as likely as not that any manifestations of PTSD other than substance abuse have caused or aggravated (chronically worsened beyond its natural progression) his seizure disorder and/or epilepsy?  If aggravation is found, please identify a baseline level of disability prior to such aggravation.

b. If alcohol and or drug abuse is found to be a component of the Veteran's PTSD, then is it at least as likely as not that the Veteran's seizure disorder and/or epilepsy is caused by his alcohol and drug abuse, to include the manifestation of drug induced seizures?  

c. If alcohol and or drug abuse is found to be a component of the Veteran's PTSD, then is it at least as likely as not that the Veteran's seizure disorder and/or epilepsy has been aggravated by his alcohol and drug abuse, to include the manifestation of drug induced seizures?  If aggravation is found, please identify a baseline level of disability prior to such aggravation.

d.  If epilepsy and/or seizure disorder is not caused or aggravated by the Veteran's PTSD and symptoms thereof, is it at least as likely as not (probability of at least 50 percent) that the epilepsy and/or seizure disorder had its onset in and/or is otherwise etiologically related to the Veteran's period of active service, including up to one year post service, March 1988?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).













